DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on September 15, 2022.

Claims 3-4, 7-8, 11-12, and 15-16 were cancelled. Claim 17 was newly added. Therefore, claims 1-2, 5-6, 9-10, 13-14, and 17 are pending for examination, of which claims 1, 9, and 13 were amended.

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are not persuasive. 
Applicant, in his remarks, argued that Zhang, Vannithamby and Muller fail to disclose or render obvious the presently claimed combination of features recited in independent claims 1, 5, 9, and 13.
To be specific, Applicant states that:

a/ Zhang discloses a handover process for a UE using the carrier aggregation
technology, not using dual connectivity.
	Examiner respectfully disagrees.
Zhang discloses a handover process for a UE, wherein the UE is connected to both base stations, e.g., dual connectivity (para.117, 121 or Fig.5). Zhang also mentions that a UE uses carrier aggregation before a handover and has established a data connection with both a first base station and a second base station. The second base station performing the handover can hand over the UE to a target base station (para.149). One can determine that this carrier aggregation scenario could be referred as multiflow scenario or a dual connectivity scenario, as the UE may have multiple traffic flows or dual connectivity in the two base stations.
	Thus, Zhang does disclose a handover process for a UE using dual connectivity.


b/ Vannithamby does not disclose the feature of data volume information based on data forwarding from a secondary base station to a target base station during a handover, and a process of delivering the PDCP packet delivery status information by the SeNB that occurs during the handover.
Examiner respectfully disagrees.
First, Zhang discloses receiving forwarded data from secondary base station and forwards it to target base station (para.121 and Fig.5, step S550). Then, Vannithamby added to say that these forwarded data can be a first message associated with data volume/ usage of the secondary base station, e.g., 600 bytes are transmitted successfully (para.5, 37). Furthermore, Vannithamby describes that the packet delivery status information occurs when a number of bytes that can not be sent would then be sent to another station, e.g., in handover (para.37).
Thus, Zhang and Vannithamby do disclose the features of data volume information based on data forwarding from a secondary base station to a target base station during a handover, and a process of delivering the PDCP packet delivery status information by the SeNB that occurs during the handover.

c/ Muller does not disclose MME receiving the data usage of the secondary base
station and a handover process for a terminal configured with a dual connectivity with the master base station and a secondary base station; or transmitting, to a first network entity performing a mobility management, a second message for reporting the data usage of the secondary base station, the second message including the information received from the secondary base station, wherein the reporting of the data usage of the secondary base station is triggered by the handover in dual connectivity.
	Examiner respectfully disagrees.
	Muller teaches performing a handover from a base station to a target base station, and sending a HandoverRequest to MME, wherein HandoverRequest message includes usage statistics (para.72). Also, Muller indicates that MME is in charge of getting or retrieving usage statistics from a network node (para.79). It is known in the art that in the dual-connectivity scenario, the MME needs to set a data bearer that passes through first and second base stations, so MME needs to get necessary information to do so. Therefore, the aforementioned features can be also applied to UE having dual connectivity.
Thus, Muller does disclose MME receiving the data usage of the secondary base station and a handover process for a terminal configured with a dual connectivity with the master base station and a secondary base station; or transmitting, to a first network entity performing a mobility management, a second message for reporting the data usage of the secondary base station, the second message including the information received from the secondary base station, wherein the reporting of the data usage of the secondary base station is triggered by the handover in dual connectivity.

Examiner’s remarks for other independent claims 5, 9, and 13 are similar to those cited above with respect to independent claim 1.
	In view of the above reasoning, the examiner believes that the rejections of claims 1-2, 5-6, 9-10, 13-14, and 17 should be sustained.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.


Claims 1-2, 5-6, 9-10, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in Pub. No. US 2014/0087731 A1, hereinafter referred to as Zhang, in view of Vannithamby et al. in Pub. No. US 2015/0085646 A1, hereinafter referred to as Vannithamby, which claims priority to U.S. Provisional Patent Application No. 61/883,127, filed Sep. 26, 2013, hereinafter referred to as Prov'27, and further in view of Muller et al. in Pub. No. US 2014/0204910 A1, hereinafter referred to as Muller.


Regarding claim 1, Zhang discloses a method performed by a master base station for a terminal configured with a dual connectivity with the master base station and a secondary base station in a wireless communication system (S-DeNB, e.g., master base station, needs to hand over user equipment {UE}, e.g., terminal, [para.121] configured to connect with source base station and second base station, [para.75] or to establish a data connection with both a first base station and a second base station [para.149], e.g., dual connectivity [para.75] in wireless communications system [para.2]), the method comprising:
receiving, from the secondary base station during a handover of the terminal from the master base station which is a source base station to a target base station (receiving, from S-RN, e.g., secondary base station, during handover of terminal from S-DeNB to target station {T-RN or T-DeNB}, para.121, lines 1-8), a first message of the secondary base station (forwarded data, S550 in Fig.5).
Also, Zhang teaches first and second base stations exchange messages related to UE context via request and response mechanism (para.61-64). Also, Zhang indicates UE can be handed over -- from the first base station and the second base station  -- to the target base station (para.69) and the second base station may send a handover indication to the first base station, where the handover indication is used to command the first base station to forward the data  to the target base station (para.72).
However, Zhang does not teach forwarded data can be a first message associated with a data usage of the secondary base station, wherein the first message includes information on a data volume for a radio access technology (RAT) of the secondary base station, wherein the information on a data volume is based on a data forwarding from the secondary base station to the target base station for the handover; which are known in the art and commonly applied in data communications field for handover performance, as suggested in Vannithamby’s teachings as below.
Vannithamby, from the same field of endeavor, teaches forwarded data can be a first message associated with a data usage of the secondary base station (receiving packet delivery status information from SeNB, e.g., secondary base station, indicating that SeNB is able to successully send 3 packets/ 600 bytes, e.g., reporting data usage, [para.37 in Vannithamby], or data already received are accounted for [pg.72 in Prov’27), wherein the first message includes information on a data volume for a radio access technology (RAT) of the secondary base station (wherein 3 packets/ 600 bytes is data volume being transmitted in LTE, e.g., RAT of secondary base station, para.5 in Vannithamby, or data already received on LTE are accounted for [pg.18 and para. 72 in Prov’27), and wherein the information on a data volume is based on a data forwarding from the secondary base station for the handover (wherein 3 packets/ 600 bytes is based on 5 packets/ 1,000 bytes to be forwarded/ handed over, by secondary base station to a destined node, [para.37 in Vannithamby] or received packets out of all data packets, [pg.72 in Prov’27]).
Thus, it is obvious to one of ordinary skill in the art to receive data usage of the secondary base station forwarding data to the target base station; thus allowing the source base station to determine which packets were delivered/ not delivered so as for the source base station to take furthe actions. 
Zhang in view of Vannithamby do not further teach transmitting to a first network entity performing a mobility management a second message for reporting the data usage of the secondary base station, the second message including the information received from the secondary base station, wherein the  reporting of the data usage of the secondary base station is triggered by the handover; which are known in the art and commonly applied in data communications field for handover performance, as suggested in Muller’s teachings as below.
Muller, from the same field of endeavor, teaches transmitting to a first network entity performing a mobility management a second message (source RBS sends to mobility management entity {MME}, e.g., first network entity, a signal related to handovor, para.72, lines 1-10).
Also, Muller indicates MME is in charge of getting usage statistics of a node, requests and receives usage statistics (para.79). In addition, MME is imformed by the source base station of having instructed UE to set up a connection to target RBS, e.g., performing handover, and finalises the handover procedure (para.72). Muller further specifies that the eNB in RAN is adapted to collect and aggregate usage statistics and MME in core network is also adapted to collect and aggregate usage statistics (para.80).
Therefore, it would be obvious to one of ordinary skill in the art to implement the feature of providing to a first network entity performing a mobility management {MME} a {second} message for reporting the data usage – of Muller – into the method of performing a handover for a UE with dual connectivity –  wherein the handover mechanism involves the secondary base station handling data forwarding during a handover to a target base station -- of Zhang in view of Vannithamby, and wherein the secondary base station provides such reporting to the source base station for the source base station to forward to MME; thus enhancing data throughput by controlling data offload over selected  secondary base stations by the master/ source base station --  while saving resources otherwise spent in redundant re-forwarding data, and allowing the billing system to only charge users for successful delivery of data/ PDUs, e.g.,  charging based on successful packet count.  


Regarding claim 2, Zhang in view of Vannithamby and Muller do not clearly disclose wherein the information included in the second message is transmitted from the first network entity to a second network entity performing a session management.
However, Muller teaches discloses MME and S-GW, e.g., second network entity, interact in the handover process (elements 310 and 350 in Fig.3c).
Thus, it is obvious to one of ordinary in the art that MME should tranmit information included in the second message to a second network entity {SGW} performing a session management and collecting charging/ usage information; thus allowing S-GW to perform its administrative functions such as charging for tracked data usage of base stations in question.


Regarding claim 17, Zhang in view of Vannithamby and Muller do not disclose wherein the data volume excludes data forwarded from the secondary base station to the target base station for the handover.
However, Vannithamby teaches determining remaining packets that can not be sent. 
Thus, it was obvious to compute the data volume that excludes data forwarded from the seconday base station to the target station, e.g., packets succesfully sent; thus directing the processing to continue to occur for packets that remain to be sent – for the benefit of saving network resources otherwise used in re-transmitting successfully sent packets. 


Regarding claim 5, claim 5 is rejected for substantially same reason as applied to claim 1 above, except that claim 5 is recited from the mobility management entity’s perspective (MME, see element 310 of Fig.3c in Muller).


Regarding claim 6, claim 6 is rejected for substantially same reason as applied to claim 2 above, except that claim 6 is recited from the first network entity performing a mobility management perspective.

Regarding claim 9, claim 9 is rejected for substantially same reason as applied to claim 1 above, except that claim 9 is in a device claim format, and wherein Zhang [in claim 9] also discloses a master base station (base station, element 1809 in Fig. 18) comprising a transceiver configured to transmit and receive a signal (sending module and receiving units, elements 1820 and 1812 in Fig.18); and a controller (determining module, element 2320 in Fig.23) configured to perform claimed functions. 

Regarding claim 10, claim 10 is rejected for substantially same reason as applied to claim 2 above, except that claim 10 is in a device claim format. 

Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 5 above, except that claim 13 is in a device claim format.

 Regarding claim 14, claim 14 is rejected for substantially same reason as applied to claim 6 above, except that claim 14 is in a device claim format.

		

Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     	

	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465